Citation Nr: 1704365	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-14 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as bipolar disorder.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, also claimed as a right leg disability, to include as secondary to the service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with active duty for training (ACDUTRA) from September 1978 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

Previously, the issue before the Board with regard to the Veteran's acquired psychiatric disorder order was whether new and material evidence had been submitted to reopen the claim that had been previously denied by the Board in a January 2013 decision.  In it April 2016 decision, the Board, finding that new and material evidence had been submitted, subsequently reopened the Veteran's claim for an acquired psychiatric disability.  As such, the issue on the merits is currently before the Board.

When this case was last before the Board in October 2015 and April 2016, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issues of entitlement to service connection for diabetes mellitus type II, high blood pressure, rheumatoid arthritis, a neck condition, a back condition, bilateral ankle condition, and a shoulder condition has been raised by the record in an October 2016 and November 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).



FINDINGS OF FACT

1.  There has been no demonstration by competent medical or competent and credible lay evidence of record that the Veteran has a current psychiatric disability that is related to active duty.

2.  The probative medical evidence of records shows that the Veteran's complaints related to peripheral neuropathy have been diagnosed as diabetic neuropathy secondary to the Veteran's non service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, claimed as bipolar disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Bilateral peripheral neuropathy, claimed as a right leg disorder, to include as secondary to the service-connected lumbar strain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  The notice requirements were accomplished in a letter dated in February 2014.  This letter amply apprised the Veteran of the information and evidence needed to prevail on his claims for service connection.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). 

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records. 38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the Veteran was in receipt of SSA benefits and records related to such were associated with the claims file in August 2010.

In addition, he was afforded multiple VA examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; clinically examined the Veteran, reported all findings in detail; and provided detailed rationale in support of their determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

A review of the claims file shows that there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the current case, the appeal period begins June 26, 2008, the date the Veteran originally submitted his claim that has subsequently been reopened. 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due the natural progression of the nonservice-connected disease or injury.  38 C.F.R. §  3.310 (a)-(b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448   (1995).

Generally, to establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107  (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

Acquired Psychiatric Disorder

The Veteran contends that he currently suffers from an acquired psychiatric disorder, diagnosed as bipolar disorder, that is the result of his military service.  In particular, the Veteran has related such to traumatic experiences in military service.

The Veteran claimed that during basic training in 1978, he witnessed an M16 accidentally discharge when it hit the ground, killing a soldier right in front of him.  The Board recognizes that the Veteran is competent to testify as to events he witnessed while on active duty.  However, the Board has found that an April 2009 response from the Army Safety Center, in which no such event was recorded, made the Veteran's account of his stressor appear less than credible. 

However, the Veteran has also claimed that he heard voices while on active duty, and that he received treatment at the St. Louis VA Medical Center within one week of separation.  In July 1996 the St. Louis VA Medical Center stated that it had no treatment records for the time period immediately following the Veteran's 1979 discharge from service for the Veteran on file.

The Veteran's service treatment records include his June 1978 entrance medical examination report and medical history.  His available service personnel records primarily address the reason for his February 1979 discharge (Trainee Discharge Program Marginal or non-productive).  These records are negative for psychiatric complaints, symptoms, findings or diagnoses. 

Post-service VA treatment reports dated in August 1994, related to a psychiatric hospitalization from complaints of suicidal and homicidal ideation with chronic depression and low functioning, provided diagnoses of rule out dysthymia, depression; rule out major depression; rule out malingering; depression with mild psychosis.  Testing found that the Veteran had a very high F scale, which a psychiatrist said indicated malingering.  The Veteran was discharged without the provision of an Axis 1 diagnosis.

In a January 1995 treatment report, a private mental health examiner specifically ruled out diagnoses of posttraumatic stress disorder (PTSD), psychotic disorder, major depression with psychotic features, and anxiety disorder.  After evaluating the Veteran in March 1995, a private neuropsychologist provided an Axis I diagnosis of factitious disorder with combined psychological and physical signs and symptoms. 

The Veteran was again seen in May 1995 for complaints of auditory hallucinations and homicidal ideation.  However, a diagnosis was not provided at that time and deferred.

The Veteran was later seen in November 1998 for psychiatric complaints and provisionally diagnosed with depression, rule out psychosis, and rule out malingering.  A clarification of the diagnoses was requested, but not provided.

In October 2000, the Veteran was seen for complaints of self-described manic/depression.  However, no diagnosis was provided.  Additionally, the  medical provider found that the Veteran's statements regarding symptoms are not credible.

In April 2001, the Veteran was seen for mental health treatment.  He was diagnosed with malingering and a personality disorder.

In November 2001, the Veteran was seen for complaints of chronic depression and auditory hallucinations.  He was diagnosed with schizoaffective disorder and found to be depressed.  Follow up treatment continued this diagnosis in February 2002.

In a November 2002 treatment record, it was noted that the Veteran had a history of mental illness, but there was no discussion of any diagnoses or of the onset of such illness.

The record also includes a May 2006 VA impression of psychotic disorder, not otherwise specified.  However, no support was provided to show how the diagnosis was derived or if it represented a more definitive diagnosis than a mere impression.

An August 2007 opinion from a private licensed clinical social worker provides that she had counseled the Veteran on three occasions in 2007, and diagnoses included PTSD; paranoid type schizophrenia; and major depressive disorder, recurrent, moderate.  She states that she had reviewed the Veteran's VA records and it seemed that his posttraumatic and psychotic symptoms were started in the military.  The Veteran had told her that while in the military in 1978 until 1979, a man had shot himself in the head accidentally.  The Veteran reported that this was the start of his PTSD symptoms. 

The record contains an April 2008 VA diagnosis of schizophrenia.  However, this record was absent for support of such diagnosis.

In an undated statement received in February 2009, a witness stated that she knew the Veteran before and after his active duty, and that in essence she observed a change in the Veteran's mental state after service.

In a September 2011 letter, a private licensed professional counselor stated that he had observed the Veteran's condition in his office, face to face.  The Veteran appeared credible, honest and forthcoming.  The Veteran reported that he had been in psychotherapy for mental conditions that he stated began while he was in military service.  The Axis I diagnosis was bipolar disorder, unspecified; and PTSD.

VA conducted an examination of the Veteran in August 2012.  The corresponding report provides that the examiner reviewed the Veteran's claims file and records from the St. Louis VAMC.  It sets forth the relevant history, the Veteran's subjective complaints, and examination results. 

The examiner stated that the Veteran did not have a mental disorder that conformed with DSM-IV criteria.  The current diagnosis was malingering. 

The examiner also stated that during the interview the Veteran "literally endorsed every mental health symptom assessed" including extremely rare symptoms (olfactory and somatic hallucinations).  The examiner noted that a review of the Veteran's claims file showed a wide variety of mental health diagnoses since separation, including PTSD, bipolar disorder, schizoaffective disorder, schizophrenia, major depressive disorder, and personality disorder.  The Veteran's descriptions of symptoms varied between providers and between situations. 

The examiner noted that the only consistent opinion across multiple mental health providers were concerns regarding factitious disorder or malingering.  In support, he provided a detailed review of the Veteran's medical history from 1994 to 2001. 

At several different points in the examination report, the examiner noted that the Veteran's self-report during the interview was highly inconsistent and exceptionally inconsistent.  The examiner concluded that the Veteran could not be considered a reliable informant.  The Veteran was highly inconsistent in his self-report during the interview and the material he shared was also highly inconsistent with information in the claims file.  The examiner stated that while minor inconsistencies in the medical record were to be expected, the level and frequencies of the inconsistencies combined with the Veteran's wholesale endorsement of every symptom associated with every major mental health disorder led the clinician to conclude that the Veteran's presentation was most consistent with a diagnosis of malingering.  The examiner stated that while there may be some underlying mental health disorder (i.e., a personality disorder, an impulse control disorder), the Veteran's tendency to over endorse psychiatric symptoms and his vague and inconsistent response style made it impossible for this provider to reach any further diagnostic conclusions without resorting to mere speculation.  The examiner stated that additional assessments that rely on self-report or psychological testing were unlikely to yield useable information.  If additional assessment was required, the Veteran should be required to bring third party evidence to support his claims (e.g., records from high school, arrest records, documentation supporting psychiatric hospitalization in the early 1970's, and/or records concerning Article 15s).

Outpatient treatment records in May 2013, June 2013, July 2013, and September 2013 showed a history of treatment for depression, schizophrenia, and personality disorder.  However, no further specifics were provided as to how providers arrived at such diagnoses or their onset.

A letter from the Veteran's private psychiatrist dated in November 2013 indicated that the Veteran was currently receiving psychiatric treatment and that he was diagnosed with personality disorder, depression, and schizophrenia.  However, there was no support provided for such diagnoses.

The Veteran was provided with an additional VA examination in May 2016.  Upon a review of the claims file, subjective interview, and objective testing, the examiner's diagnosis was antisocial personality disorder.  The examiner noted a theme in the review of the clinical records was a pattern that supports a diagnosis of antisocial personality disorder based upon the Veteran's behaviors both during and after military service, to include several cases of malingering.  Specifically, a review of medical record notes presence of criminal activity, violence toward others, and a general level of hostility towards others. These elements support a diagnosis of Antisocial Personality Disorder.  The examiner concluded that it is more likely than not that these personality traits were present prior to military enlistment based upon the nature of such a personality disorder.

The examiner further provided that the preponderance of the evidence suggests that the Veteran does not meet the diagnostic threshold for a diagnosis of schizophrenia or schizoaffective disorder per DSM-5 criteria.  Two of the following symptoms must be present for a period of six months to satisfy a diagnosis of schizophrenia or schizoaffective disorder; delusions, hallucinations, disorganized speech, grossly disorganized or catatonic behavior, negative symptoms.  It appears that an analysis of the clinical record indicates that in only 17 percent of the notes reviewed documented the presence of two or more of these symptoms.  Possible hypothesis for not documenting presence of psychotic symptoms in the medical record include (a) the symptom was absent or (b) the symptom was present but not clinically significant enough to justify inclusion.  The Veteran may qualify for a diagnosis of psychotic disorder not otherwise specified based on his most frequent report of auditory hallucinations.  However, this would be based entirely on self-report which according to prior assessments may not be reliable.

Last, the examiner noted that in the clinical interview the Veteran, he displayed marked difficulty with recall of both recent and remote information.  A review the electronic records going back to 1998 contains no indications of a memory or general cognitive problem.  Therefore, the examiner concluded that the record review does not support a diagnosis of any neurocognitive disorder that may explain the Veteran's inconsistencies, which are, in turn, more supported by findings of malingering as seen throughout the record.

Neuropathy

The Veteran claims that he currently suffers from neuropathy of the bilateral lower extremities that he believes stems from his service-connected lumbar strain.

 A review of the Veteran's service treatment records is absent for any discussion of complaints or treatments of any neurological condition of the lower extremities.

A review of the Veteran's outpatient treatment records is also negative for any discussion of complaints or treatments of any neurological condition of the lower extremities within one year of leaving military service.  Records, however, reflect that the Veteran has had a confirmed diagnosis of diabetes mellitus type II since 2008.  Records additionally revealed that the Veteran had complained of bilateral foot numbness for years, but was not diagnosed as neuropathy until 2008, after the Veteran received a confirmed diagnosis of diabetes mellitus type II.  

Records were absent for findings of radiating pain from the Veteran's lumbar spine.  Per the Veteran's most recent VA examination for his lumbar spine in April 2015, there were still no findings of any radicular pain related to the Veteran's lower back.

The Veteran was provided with a VA examination for his peripheral nerves in May 2016.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with diabetic peripheral neuropathy.  The examiner opined that the Veteran has significant findings of sensory changes in lower extremities due to likely diabetic neuropathy.

Analysis

Acquired Psychiatric Disorder

At the outset, the Board notes that the Veteran had previously filed a claim for PTSD specifically in April 2007 and was subsequently denied in August 2007 and November 2007 rating decisions respectively.  The Veteran appealed this determination to the Board and in an April 2011 decision, the Board denied the Veteran's claim to PTSD separate and apart from its later decision regarding an acquired psychiatric disability other than PTSD.  In that April 2011 decision, the Board also considered the separate issue of entitlement to a psychiatric disability other than PTSD and remanded it for further development.  In a January 2013 decision, the Board also denied the Veteran entitlement to a psychiatric disability other than PTSD.  Although the Veteran did not attempt to appeal either Board decision, he did attempt to file a claim to reopen for an acquired psychiatric disorder other than PTSD, claimed as bipolar disorder, which was subsequently reopened by the Board in its April 2016 decision under an analysis of the January 2013 Board decision and remanded and is the subject of the current appeal.  There is no indication from the Veteran's correspondence or other evidence of record that he intended to reopen his claim for service connection for PTSD, but rather only intended to continue his claim for service connection for a psychiatric disability, other than PTSD, as shown by his specific allegations of a diagnosis of bipolar disorder.  Accordingly, the inquiry that follows shall be limited to a discussion of a psychiatric disability, other than PTSD, as the issue of PTSD has been finally adjudicated, but there is no indication of any further appeal or attempt to reopen such.

The threshold requirement for the granting of service connection, including for an acquired psychiatric disability, is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of an acquired psychiatric disability according to the DSM-IV or DSM-V, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of an acquired psychiatric disability, other than a personality disorder, during the relevant period on appeal.

Congenital or developmental defects such as personality disorders are not diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90.

In fact, congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have pre-existed service.  38 C.F.R. §§ 3.303 (c), 4.9; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected. 38 C.F.R. § 4.127.

The Board notes that throughout the period of appeals, which includes the period of time from present all the way back to August 1995 (which is when the Veteran first filed a claim for an acquired psychiatric disability and has been continuously adjudicated and reopened to the current appeal), the Veteran has been diagnosed with a number of different psychiatric disabilities, including among others schizophrenia, schizoaffective disorder, depression, panic disorder, psychosis, and bipolar disorder.  However, as was discussed in the Veteran's May 2016 VA examination opinion, the totality of the medical evidence during this time period appears to support that the Veteran's diagnoses did not accurately represent a definitive diagnosed psychiatric disability, but rather served as an overwhelming pattern of malingering and symptom exaggeration that was more reflective of a personality disorder.

During the Veteran's psychiatric hospitalization in August 1994, it was ultimately determined that the Veteran was malingering and he was discharged without a diagnosis.  Subsequent treatment records in 1995 also showed indications of malingering, without a psychiatric diagnosis.  Diagnosis was again deferred in 1998, with a question remaining over whether the Veteran was malingering.  In 2000, the Veteran's psychiatric complaints were found to be not credible and in 2001, the Veteran was again found to be malingering.  Last, both VA examinations provided to the Veteran in 2012 and 2016 independently concluded that the Veteran was exaggerating his symptoms and that this was more than likely attributable to a personality disorder.

While the Veteran was provided with psychiatric diagnoses that appeared to be more definitive in November 2001, November 2002,  May 2006, April 2008, February 2009, and May 2013, June 2013, July 2013, and November 2013, the Board notes that such diagnoses were merely listed notations without any indication as to how the examiner derived such diagnoses.  There was no support provided, to include any indication of application of DSM IV or DSM V criteria.  As such, despite the definitive nature of these diagnoses, they are afforded low probative value for the lack of support for such.

As an  aside, the September 2011 treatment record did provide a basis in the DSM IV for the Veteran's psychiatric diagnosis.  However, the Veteran was diagnosed with PTSD, which was the subject of a separate and final adjudication as discussed above and the Board has already found that this diagnosis was afforded low probative value due to the fact that it was made upon an inaccurate factual premise, namely that the stressor upon which such diagnosis was based could not be corroborated.

The only remaining treatment record that appeared to provide a definitive diagnosis of a psychiatric disability with accompanying support was via an August 2007 opinion from a private licensed clinical social worker.  In this record, the social worker provides that she had counseled the Veteran on three occasions in 2007, and diagnoses included PTSD; paranoid type schizophrenia; and major depressive disorder, recurrent, moderate.  She states that she had reviewed the Veteran's VA records and it seemed that his posttraumatic and psychotic symptoms were started in the military.  The Veteran had told her that while in the military in 1978 until 1979, a man had shot himself in the head accidentally.  The Veteran reported that this was the start of his PTSD symptoms.  However, as to the PTSD diagnosis, again this diagnosis is afforded low probative value due to the same findings by the Board in its previous final adjudication of this matter and the finding that such diagnosis was based upon an inaccurate factual premise.  As to the diagnoses of schizophrenia and major depressive disorder, the Board finds that such diagnoses are also not afforded high probative value due to a more holistic view of the medical record as supported by the VA examinations of record.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348   (1998). 

The above being taken into account, the Board finds that more probative value is afforded to the opinions and diagnoses of the 2012 and 2016 VA examiners than that of the treatment providers who have proffered the variety of psychiatric diagnosis discussed above.  First, there is a significant difference in the level of expertise and professional credentials of the two examiners versus the provider of the 2007 supported diagnosis, as the VA examiners were licensed psychologists with doctoral degrees and the private examiner was a licensed social worker.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  While not dispositive, the level of experience of the licensed psychologists does lend more credibility and weight to their conclusions.

Second, and most importantly, the rationales offered for the private and VA opinions differ greatly.  Specifically, the private medical opinion in 2007 found that the Veteran was credible in his symptom presentation and history, despite copious evidence to the contrary for over a decade prior in the medical record with constant allegations of malingering and ever-evolving unsupported diagnoses.  This was despite the fact that the 2007 social worker stated that she had thoroughly reviewed the Veteran's records in determining his diagnoses.  The VA examiners, on the other hand, thoroughly reviewed the Veteran's records and specifically discussed and considered all of the prior findings of psychiatric diagnoses and malingering.  In discussing these findings, and in light of the Veteran's subjective interview and objective testing at the time of the respective examinations, the examiners put forth well-reasoned and thought out analyses for why a diagnosis of a personality disorder was most appropriate and why it was unlikely that any of the previous psychiatric diagnoses were accurate reflections of the Veteran's condition, to include the findings of the 2007 social worker.  Due to the discrepancy in the thoroughness with which the two VA examiners appeared to have derived the Veteran's diagnosis as compared to the rather limited inquiry conducted by the 2007 social worker, the Board finds that greater probative value is afforded the opinions of the VA examiners.  

Therefore, the Board finds that, based upon the totality of the evidence and the most probative diagnoses of record, the Veteran does not have a currently diagnosed psychiatric disability, but rather merely has a personality disorder.  Although it was indicated by the 2016 VA examiner that this condition most likely predated the Veteran's military service, there has also been no indication of any superimposed psychiatric disability upon which to base service connection as, in light of the findings stated above, the probative evidence does not support that the Veteran has ever been diagnosed with a psychiatric disability other than his personality disorder.

Last, the Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.   However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or psychiatry more particularly, and that he is merely speculating as to whether he has a current diagnosis of a psychiatric disability other than his personality disorder.  In this regard, he is not competent to diagnose a psychiatric disability, as such requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).   As such, the Veteran's statements to the effect that he has a current diagnosis of bipolar disorder or any other psychiatric disability are lacking in probative value. 

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of an acquired psychiatric disability under the DSM-IV and DSM-V during the appeals period.   Although he does have a diagnosed personality disorder, such is not subject to service connection in accordance with regulatory authority.  See 38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  Absent the required diagnosis of an acquired psychiatric disability, at any time during the appeals period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

For the reasons provided above, the preponderance of evidence is against the Veteran's claim for an acquired psychiatric disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

Neuropathy

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral peripheral neuropathy, so the appeal must be denied.

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been variously diagnosed with neuropathy of the bilateral lower extremities, to include diabetic neuropathy, as shown in the Veteran's outpatient treatment records and VA examination.  However, the record is absent for a showing of any in-service event, injury, or disease upon which to base service connection on a direct basis.  Additionally, it is noted that there is no indication of neuropathy at any time during the Veteran's within one year post service.

Following the Veteran's discharge from the service, the first evidence of any kind referring to any problem with his peripheral nerves was in the 2000s and later confirmed in 2008, as indicated by history in his outpatient treatment records and 2016 VA examination, decades after his release from active duty.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  In addition, the first objective diagnosis of neuropathy in the 2008  is well outside of the one year presumptive period.

Here, the Veteran's service treatment records are complete (which include entrance and periodic National Guard examinations, as well as medical histories), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed neuropathy of the bilateral lower extremities, to include diabetic neuropathy during service.  Although the Veteran had indicated general medical treatment at the Eisenhower Army Medical Center at Fort Gordon, Georgia during his period of ACDUTRA from September 1978 to February 1979, a negative response from that hospital received in June 2015 revealed that the Veteran had never been seen for treatment there.  The search for records include both the Veteran's current name, Ajani Muhindi, as well as his legal name during that period of enlistment, Johnny Smith.

The Veteran's medical histories provided in the service treatment records show that he discussed previous complaints of asthma and hay fever.  However, there was no discussion of any neurological complaints or injuries.  The Board finds that the currently diagnosed neuropathy, if present, would have ordinarily been recorded in the medical records in some manner, if such in-service incident and subsequent injuries existed.  In other words, the Veteran's other medical complaints, however authentic, are documented in the service treatment records.  However, neuropathy is  not.  It is within the common knowledge of a law body, such as the Board, to assume that neuropathy would be recorded in the service treatment records, if present.  Therefore, the absence of documented neuropathy makes it less likely that such actually occurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).

Any assertions to the contrary are more likely consistent with an inaccurate recollection or a direct misrepresentation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In fact, a contemporaneous statement as to a declarant's then-existing physical condition, such as a service examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the service examination is accepted as the credible and accurate account of any alleged neuropathy during service.  In either event, the credible evidence does not establish an in-service neuropathy injury.  In the absence of credible evidence of an in-service event, there can be no credible nexus evidence linking any current disability to the unsubstantiated in-service event.

Therefore, due to the lack of a substantiated in-service event, injury, or disease, the Veteran's claim on a direct basis fails.

In regard to secondary service connection, the Board notes that the Veteran has a current disability of neuropathy of the bilateral lower extremities, to include diabetic neuropathy.  Additionally, it is noted that the Veteran has a service-connected disability of lumbar strain, upon which he has alleged a relationship.  As such, the issue turns upon whether there is a nexus between the two.  See 38 C.F.R. § 3.10 (a); Wallin, 11 Vet. App. at 509.

Here the evidence of record does not provide support for the contention that the Veteran's neuropathy was caused or aggravated by his lumbar spine condition.  Rather, the only evidence of record that addresses this issue is the May 2016 VA examination.  In that opinion, the examiner found that there was less likely than not any kind of relationship between the two.  In particular, the May 2016 VA examiner found that there was no support in the clinical findings or medical literature for such a connection.  Rather the examiner found that any cause or aggravation of the Veteran's cervical spine condition was more than likely related to diabetes mellitus type II, as his diagnosis was actually confirmed to be diabetic neuropathy resulting therefrom.  As the nexus issue presented is medically complex, the Veteran's contention is not competent evidence of a nexus.  Rather, the VA medical expert's opinion is dispositive of the nexus issue. 

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed neuropathy, as it involves a relationship to diabetes mellitus type II, is properly afforded such consideration, as diabetes is one of the enumerated conditions in 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d 1331.  Because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  The Board finds that such relationship presented here is medically complex and therefore requires medical evidence to demonstrate the relationship.  As noted above, the probative medical evidence shows that no such relationship exists and there is no showing that the Veteran had developed this condition in military service or within one year post-service. 

Accordingly, for the reasons and bases discussed above, service connection for neuropathy of the bilateral lower extremities is denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of neuropathy during service or within one year after service, as well as any relationship between the Veteran's claimed in-service injury or service-connected lumbar strain.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55.

 

ORDER

Entitlement to service connection for an acquired psychiatric disability, claimed as bipolar disorder is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, also claimed as a right leg disability, to include as secondary to the service-connected lumbar strain is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


